ICJ_016_AngloIranianOil_GBR_IRN_1951-07-05_ORD_01_NA_01_EN.txt. 96

DISSENTING OPINION OF JUDGES WINIARSKI
AND BADAWI PASHA

[Translation]

However justified the interim measures of protection formulated
in this Order may appear, we are of opinion that the Court should
not have indicated them, on grounds of principle which it is our
duty to indicate briefly.

The question of interim measures of protection is linked, for the
Court, with the question of jurisdiction ; the Court has power to
indicate such measures only if it holds, should it be only provision-
ally, that it is competent to hear the case on its merits. Article 41
of the Statute empowers the Court to indicate interim measures of
protection “if it considers that circumstances so require”. The
provisions of this Article presuppose the competence of the Court ;
this Article is to be found in the Chapter of the Statute headed
“Procedure’’, it refers to ‘‘the parties” : there must therefore be
proceedings within the meaning of the Statute and there must be
parties. |

Clearly, it could not be claimed that, in the event of a challenge
of its jurisdiction, the Court should finally pronounce on this ques-
tion before indicating interim measures of protection ; in such a
case as this the request might well become pointless ; but the Court
must consider its competence reasonably probable.

Article 41 naturally raises a different question for the considera-
tion of the Court, the question whether the circumstances require
provisional measures to be taken, and, from this point of view,
the power of the International Court of Justice is not in substance
different from that of a national tribunal. President Anzilotti, in
a dissenting opinion (in the Polish Agrarian Reform case, in 1933)
went so far as to say that if the swmmaria cognitio, which was
characteristic of a procedure of that kind, enabled the Court to
take into account the possibility of the right claimed and the possi-
bility of the danger te which that right was exposed, a request for
interim measures of protection should be granted. But as interim
measures of protection are exceptional in character and in deroga-
tion of general rights, the tribunal ought to examine the situation
as a whole ; thus, for instance, in the countries where there is power
to grant a temporary injunction, in cases where the measures asked
for would involve particular hardship on the respondent, a judge
will only grant it if the right of the applicant appears to him to be
clear ; thus, too, if it seems to him to be very probable that the
applicant will fail in the proceedings, he will refuse to grant the
relief asked for. The question of the jurisdiction of the national
tribunal does not in practice arise ; the application is made to the

II
DISSENT. OPIN. OF JUDGES WINIARSKI AND BADAWI PASHA 97

competent tribunal ; if the tribunal has no jurisdiction it will not
order interim measures. But, in municipal law, there is always some
tribunal which has jurisdiction.

. In international law it is the consent of the parties which confers
jurisdiction on the Court ; the Court has jurisdiction only in so far
as that jurisdiction has been accepted by the parties. The power
given to the Court by Article 41 is not unconditional ; it is given
for the purposes of the proceedings and is limited to those proceed-
ings. If there is no jurisdiction as to the merits, there can be no
jurisdiction to indicate interim measures of protection. Measures
of this kind in international law are exceptional in character to an
even greater extent than they are in municipal law; they may
easily be considered a scarcely tolerable interference in the affairs
of a sovereign State. For this reason, too, the Court ought not to
indicate interim measures of protection unless its competence, in
the event of this being challenged, appears to the Court to be never-
theless reasonably probable. Its opinion on this point should be
reached after a summary consideration ; it can only be provisional
and cannot prejudge its final decision, after the detailed consider-
ation to which the Court will proceed in the course of adjudicating
on the question in conformity with all the Rules laid down for its
procedure.

We find it difficult to accept the view that if prima facie the
total lack of jurisdiction of the Court is not patent, that is, if there
is a possibility, however remote, that the Court may be competent,
then it may indicate interim measures of protection. This approach,
which also involves an element of judgment, and which does not
reserve to any greater extent the right of the Court to give a final
decision as to its jurisdiction, appears however to be based on a
presumption in favour of the competence of the Court which is not
in consonance with the principles of international law. In order to
accord with these principles, the position should be reversed : if
there exist weighty arguments in favour of the challenged juris-
diction, the Court may indicate interim measures of protection ;
if there exist serious doubts or weighty arguments against this
jurisdiction such measures cannot be indicated.

In order to minimize the seriousness of this question, there have
been invoked before the Court examples taken from the practice
of the Mixed Arbitral Tribunals. But these tribunals, as joint organs
of two States, differ both as to their character and as to their
procedure from an international tribunal, and, therefore, from
the International Court of Justice, and there is, consequently,
nothing to be learned from their precedents.

There were also invoked precedents of the Permanent Court of
International Justice ; these precedents, however, in no way support
the argument put forward. Interim measures of protection were
requested in six cases ; the requests were granted in only two. In
the Belgian-Chinese case (in 1927), the President first refused, then

I2
DISSENT. OPIN. OF JUDGES WINIARSKI AND BADAWI PASHA 98

granted, and, finally, revoked the interim measures of protection.
In his Order, the President was careful to say: ‘‘Provisionally,
pending the final decision of the Court .... either on the question
of its jurisdiction or on the merits.” In revoking these measures
the President pointed out what were the circumstances: “the
time-limit allowed for the filing of the Counter-Case has not expired,
the Respondent has not had an opportunity of indicating whether
he accepts the Court’s jurisdiction in the case”. In the case concern-
ing the Electricity Company of Sofia and Bulgaria (in 1939), Bul-
garia objected to the jurisdiction of the Court. The objection was
considered by the Court and allowed in part ; as to the remainder,
the Court held itself competent. It was only after this finding that
the Court indicated interim measures of protection, and then in
very general terms.

There are certainly cases in which the objection to the jurisdic-
tion is regarded as a mere ground of defence, and in which the party
overruled in its objection continues to take part in the proceedings.
But in this case the facts are quite different. Iran affirms that it has
not accepted the jurisdiction of the Court in the present matter and
that it is in no way bound in law ; it has refused to appear before
the Court and has put forward reasons for its attitude. The Court
ought therefore to decide, in a summary way and provisionally,
for the purpose of arriving at the decision which it must take on
the question of interim méasures of protection, which is the more
probable of the two conclusions which it may finally come to on
the question of its jurisdiction.

In this connection, a consideration, entirely summary in charac-
ter, of the various grounds upon which the Government of the
United Kingdom alleges that the Court has jurisdiction, leads us
to the provisional conclusion that if Iran does not accept the
jurisdiction of the Court in pursuance of the suggestion made by
the United Kingdom in paragraph 20 of the Application (‘‘Alter-
natively, whether or not the Court has the right to exercize juris-
diction in this case .... the Government of the United Kingdom
expects that Iran .... will agree to appear before the Court volun-
tarily’’), the Court will at the time of its final decision be com-
pelled to hold itself without jurisdiction in this case and that,
in these circumstances, interim measures of protection should not
have been indicated.

(Signed) B. WINIARSKI.

(Signed) BADAWI PASHA.

13
